Title: To Thomas Jefferson from Edward Livingston, [before 3 May 1800]
From: Livingston, Edward
To: Jefferson, Thomas



[before 3 May 1800]

I feel extreme pleasure Sir in having it in my power to remove the impressions you had received unfavorable to our Success. we have completely and triumphantly Succeeded—our member is in by upwards of an hundred—and our Whole ticket for the Assembly by 500. at least——The change is delightful, but yesterday they were arrogant and certain of our defeat—today—there is a most auspicious gloom on the Countenances of every tory, & placeman the fools whom they have frightned with the apprehensions of disorganization &c. look for an Earthquake at least——We have laboured hard but the  reward is great. we shall emancipate the people from the bondage of prejudice in which they have been held—Magna Est Veritas et prevalebit—
I am with great Respect & the highest Esteem Your Mo Obd Ser—

Edw Livingston

